Exhibit 99.1 FOR IMMEDIATE RELEASE ATTENTION: FINANCIAL AND BUSINESS EDITORS Contact: Martin A. Dietrich, CEO Michael J. Chewens, CFO NBT Bancorp Inc. 52 South Broad Street Norwich, NY 13815 607-337-6119 NBT BANCORP INC. ANNOUNCES FIRST QUARTER EARNINGS OF $0.41 PER DILUTED SHARE; DECLARES CASH DIVIDEND NORWICH, NY (April 26, 2010) – NBT Bancorp Inc. (NBT) (NASDAQ: NBTB) reported today net income per diluted share for the three months ended March 31, 2010 of $0.41 per share, as compared with $0.40 per share for the three months ended March 31, 2009.Annualized return on average assets and return on average equity were 1.03% and 11.05%, respectively, for the three months ended March 31, 2010, compared with 0.99% and 12.14%, respectively, for the three months ended March 31, 2009.Net interest margin was 4.21% for the three months ended March 31, 2010, up 12 basis points (“bp”) from 4.09% for the three months ended March 31, 2009.Net income for the three months ended March 31, 2010 was $14.0 million, up $0.9 million, or 6.9%, from $13.1 million for the first quarter last year. NBT President and CEO Martin Dietrich said: “I am pleased to report that we continued to achieve strong results in the first quarter of 2010, including positive trends in net income and nonperforming loans. Although the weak economy remains a challenge, we have maintained a high level of performance while continuing to invest strategically in future opportunities. We are confident that our performance and investments will make us a stronger company in the long run and have us well-positioned as the economy strengthens.” Loan and Lease Quality and Provision for Loan and Lease Losses Nonperforming loans at March 31, 2010 were $40.8 million or 1.12% of total loans and leases compared with $41.3 million or 1.13% at December 31, 2009 and $27.3 million or 0.75% at March 31, 2009.The increase in nonperforming loans at March 31, 2010 as compared with March 31, 2009 was primarily the result of specific commercial and agricultural credits.Past due loans as a percentage of total loans has improved slightly to 0.87% at March 31, 2010, as compared with 0.89% at December 31, 2009 and 0.93% at March 31, 2009 which reflects the Company’s continued commitment to sound underwriting practices. The allowance for loan and lease losses totaled $70.2 million at March 31, 2010, $66.6 million at December 31, 2009 and $59.3 million at March 31, 2009.As a result of the increase in the allowance for loan and lease losses, accompanied by a slight decrease in loans and leases, the allowance for loan losses as a percentage of loans and leases increased to 1.93% at March 31, 2010 from 1.83% at December 31, 2009.The recent stabilization and slight improvement of certain asset quality trends, such as nonperforming and past due loans is encouraging despite the ongoing economic uncertainty.If these indicators and classified loans remain stable or continue to improve, we would expect the allowance for loan and lease losses to decrease. The Company recorded a provision for loan and lease losses of $9.2 million during the first quarter of 2010 compared with $6.5 million during the first quarter of 2009.Due to continued effects of the Company’s diligent collection efforts, net charge-offs to average loans and leases for the three months ended March 31, 2010 decreased to 0.63%, compared with 0.70% for the three months ended March 31, 2009. Page 1 of 11 Net Interest Income Net interest income was up 5.6% to $50.8 million for the three months ended March 31, 2010 compared with $48.1 million for the three months ended March 31, 2009.The Company’s fully taxable equivalent (FTE) net interest margin was 4.21% for the three months ended March 31, 2010, as compared with 4.09% for the three months ended March 31, 2009. The Company experienced a 2.3% growth in average earning assets for the three months ending March 31, 2010 as compared with the three months ending March 31, 2009, due primarily to increases in average short-term interest bearing accounts and average securities held to maturity.However, as a result of this excess liquidity, our Federal Funds sold position had a negative impact of 12 bp on our net interest margin for the three months ended March 31, 2010 as compared to the three months ended March 31, 2009. While the yield on interest earning assets decreased 45 basis points, the yield on interest bearing liabilities declined 63 basis points, which resulted in an increase in the net interest margin for the three months ended March 31, 2010 compared to the same period for 2009.The yield on time deposits was 2.19% for the three months ended March 31, 2010, as compared with 2.94% for the three months ended March 31, 2009.The yield on money market deposit accounts was 0.70% for the three months ended March 31, 2010, as compared with 1.34% for the three months ended March 31, 2009.The yield on trust preferred debentures declined 32 basis points for the three months ended March 31, 2010 as compared to the three months ended March 31, 2009 as the rate on a majority of the balance of the debentures is tied to the three-month LIBOR, which decreased approximately 1 percentage point in the first quarter of 2010 as compared with the first quarter of 2009. Noninterest Income Noninterest income for the three months ended March 31, 2010 was $20.3 million, up $0.7 million or 3.8% from $19.6 million for the same period in 2009.The increase in noninterest income was due primarily to an increase in retirement plan administration fees of approximately $0.6 million for the three month period ended March 31, 2010 as compared with the three month period ended March 31, 2009 as a result of organic growth.In addition, trust income increased approximately $0.4 million for the three months ended March 31, 2010 as compared to the same period in 2009 as a result of an increase in fair value of trust assets under administration.These increases were partially offset by a decrease in other noninterest income of approximately $0.3 million due in large part to a decrease in mortgage banking activity in the first quarter of 2010 as compared with the first quarter of 2009. Noninterest Expense and Income Tax Expense Noninterest expense for the three months ended March 31, 2010 was $42.2 million, down slightly from $42.3 million for the same period in 2009.Salaries and employee benefits increased $0.8 million, or 3.6%, for the three months ended March 31, 2010 compared with the same period in 2009.This increase was due primarily to increases in full-time-equivalent employees and merit increases.Loan collection and other real estate owned expenses increased approximately $0.3 million, or 41.6%, for the three month period ended March 31, 2010 as compared with the three months ended March 31, 2009.This increase was due to higher property taxes paid by the Company on collateral securing certain loans.These increases were partially offset by a decrease in other operating expenses of approximately $0.8 million for the three month period ended March 31, 2010, as compared with the three months ended March 31, 2009.This decrease resulted from a decline in losses incurred on lease residual asset sales during the first quarter of 2010 as compared with the first quarter of 2009.In addition, professional fees and outside services decreased by $0.4 million, or 16.1%, for the three month period ended March 31, 2010 as compared with the three months ended March 31, 2009.This decrease was due to legal fees incurred during the first quarter of 2009 related to de novo branch activity.Income tax expense for the three month period ended March 31, 2010 was $5.8 million, down from $5.9 million for the same period in 2009. Page 2 of 11 Balance Sheet Total assets were $5.5 billion at March 31, 2010, up $67.0 million or 1.2% from December 31, 2009.Loans and leases were $3.6 billion at March 31, 2010, down $7.8 million from December 31, 2009.Total deposits were $4.2 billion at March 31, 2010, up $84.1 million or 2.1% from December 31, 2009.The increase from December 31, 2009 was due in large part to a $139.1 million, or 6.1%, increase in NOW, savings and money market accounts.This increase was partially offset by a $31.2 million decrease in demand deposits.Stockholders’ equity was $515.5 million, representing a total equity-to-total assets ratio of 9.32% at March 31, 2010, compared with $505.1 million or a total equity-to-total assets ratio of 9.24% at December 31, 2009. Stock Repurchase Program The Company made no purchases of its common stock securities during the quarter ended March 31, 2010.At March 31, 2010, there were 1,000,000 shares available for repurchase under a previously announced stock repurchase plan.This plan was authorized on October 26, 2009 in the amount of 1,000,000 shares and expires on December 31, 2011. Dividend Declared The NBT Board of Directors declared a 2010 second-quarter cash dividend of $0.20 per share at a meeting held today. The dividend will be paid on June 15, 2010, to shareholders of record as of June 1, 2010. Corporate Overview NBT Bancorp Inc. is a financial holding company headquartered in Norwich, NY, with total assets of $5.5 billion at March 31, 2010. The company primarily operates through NBT Bank, N.A., a full-service community bank with two divisions, and through two financial services companies.NBT Bank, N.A. has 124 locations, including 85 NBT Bank offices in upstate New York, 38 Pennstar Bank offices in northeastern Pennsylvania and one office in Burlington, Vermont.EPIC Advisors, Inc., based in Rochester, NY, is a full-service 401(k) plan recordkeeping firm.Mang Insurance Agency, LLC, based in Norwich, NY, is a full-service insurance agency.More information about NBT and its divisions can be found on the Internet at: www.nbtbancorp.com, www.nbtbank.com, www.pennstarbank.com, www.epic1st.com and www.manginsurance.com. Page 3 of 11 Forward-Looking Statements This news release contains forward-looking statements. These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of the management of NBT Bancorp and its subsidiaries and on the information available to management at the time that these statements were made. There are a number of factors, many of which are beyond NBT’s control, that could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following possibilities: (1) competitive pressures among depository and other financial institutions may increase significantly; (2) revenues may be lower than expected; (3) changes in the interest rate environment may reduce interest margins; (4) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduced demand for credit; (5) legislative or regulatory changes, including changes in accounting standards and tax laws, may adversely affect the businesses in which NBT is engaged; (6) competitors may have greater financial resources and develop products that enable such competitors to compete more successfully than NBT; and (7) adverse changes may occur in the securities markets or with respect to inflation. Forward-looking statements speak only as of the date they are made. Except as required by law, NBT does not undertake to update forward-looking statements to reflect subsequent circumstances or events. Page 4 of 11 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Net Percent Change Change (dollars in thousands, except per share data) Three Months Ended March 31, Net Income $ $ $ 7 % Diluted Earnings Per Share $ $ $ 2 % Weighted Average Diluted Common Shares Outstanding 5 % Return on Average Assets (1) % % 4 bp 4 % Return on Average Equity (1) % % -109 bp -9 % Net Interest Margin (2) % % 12 bp 3 % Asset Quality March 31, December 31, Nonaccrual Loans $ $ 90 Days Past Due and Still Accruing $ $ Total Nonperforming Loans $ $ Other Real Estate Owned $ $ Total Nonperforming Assets $ $ Past Due Loans $ $ Potential Problem Loans $ $ Allowance for Loan and Lease Losses $ $ Allowance for Loan and Lease Losses to Total Loans and Leases % % Total Nonperforming Loans to Total Loans and Leases % % Total Nonperforming Assets to Total Assets % % Past Due Loans to Total Loans and Leases % % Allowance for Loan and Lease Losses to Total Nonperforming Loans % % Net Charge-Offs to YTD Average Loans and Leases % % Capital Equity to Assets % % Book Value Per Share $ $ Tangible Book Value Per Share $ $ Tier 1 Leverage Ratio % % Tier 1 Capital Ratio % % Total Risk-Based Capital Ratio % % Quarterly Common Stock Price Quarter End High Low High Low March 31 $ June 30 $ $ September 30 $ $ December 31 $ $ (1)Annualized (2)Calculated on a FTE basis Page 5 of 11 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) March 31, December 31, Net Percent Change Change (dollars in thousands, except per share data) Balance Sheet Loans and Leases $ $ $ ) 0 % Earning Assets $ $ $ 2 % Total Assets $ $ $ 1 % Deposits $ $ $ 2 % Stockholders’ Equity $ $ $ 2 % (dollars in thousands, except per share data) Average Balances Three Months Ended March 31, Loans and Leases $ $ $ ) Securities Available For Sale (excluding unrealized gains or losses) $ $ $ ) Securities Held To Maturity $ $ $ Trading Securities $ $ $ Regulatory Equity Investment $ $ $ ) Short-Term Interest Bearing Accounts $ $ $ Total Earning Assets $ $ $ Total Assets $ $ $ Interest Bearing Deposits $ $ $ Non-Interest Bearing Deposits $ $ $ Short-Term Borrowings $ $ $ Long-Term Borrowings $ $ $ ) Total Interest Bearing Liabilities $ $ $ ) Stockholders’ Equity $ $ $ Page 6 of 11 NBT Bancorp Inc. and Subsidiaries March 31, December 31, Consolidated Balance Sheets (unaudited) (in thousands) ASSETS Cash and due from banks $ $ Short term interest bearing accounts Securities available for sale, at fair value Securities held to maturity (fair value of $158,896 and $161,851 at March 31, 2010 and December 31, 2009, respectively) Trading securities Federal Reserve and Federal Home Loan Bank stock Loans and leases Less allowance for loan and lease losses Net loans and leases Premises and equipment, net Goodwill Intangible assets, net Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand (noninterest bearing) $ $ Savings, NOW, and money market Time Total deposits Short-term borrowings Long-term debt Trust preferred debentures Other liabilities Total liabilities Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Page 7 of 11 Three months ended NBT Bancorp Inc. and Subsidiaries March 31, Consolidated Statements of Income (unaudited) (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust Service charges on deposit accounts ATM and debit card fees Insurance revenue Net securities gains 28 - Bank owned life insurance income Retirement plan administration fees Other Total noninterest income Noninterest expense: Salaries and employee benefits Office supplies and postage Occupancy Equipment Professional fees and outside services Data processing and communications Amortization of intangible assets Loan collection and other real estate owned FDIC expenses Other operating Total noninterest expense Income before income taxes Income taxes Net income $ $ Earnings Per Share: Basic $ $ Diluted $ $ Page 8 of 11 NBT Bancorp Inc. and Subsidiaries 1Q 4Q 3Q 2Q 1Q Quarterly Consolidated Statements of Income (unaudited) (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust Service charges on deposit accounts ATM and debit card fees Insurance revenue Net securities gains/(losses) 28 (2
